COBB, Judge.
With some misgiving, we affirm Marshall’s, judgment and sentence. That misgiving is occasioned by the fact that the record before us indicates prosecutorial misconduct, including contact and negotiation with the defendant by an assistant state attorney without notice to the defendant’s counsel of record.
Nevertheless, there is no question here as to the guilt of the defendant, which he acknowledged in a nolo contendere plea before the trial court and which readily could have been established even in the absence of the aforesaid misconduct. See Hampton v. United States, 425 U.S. 484, 96 S.Ct. 1646, 48 L.Ed.2d 113 (1976); Lawrence v. State, 357 So.2d 424 (Fla. 1st DCA 1978), cert. denied, 367 So.2d 1125 (Fla. 1979), cert. denied, 444 U.S. 847, 100 S.Ct. 94, 62 L.Ed.2d 61 (1979).
AFFIRMED.
ORFINGER, C.J., and LEE, R.E., Associate Judge, concur.